DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/1/2021 has been entered:  Claims 1 - 3, 5, and 7 - 22 remain pending in the present application. Claims 13 - 22 remain withdrawn from consideration

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 - 3, 5, 7 - 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus (US 5,336,177), in view of Sutton (US 5,472,435), Getsay (US 8,876,789 B1), and Sperry et al. (US 20170303940 A1), hereinafter Sperry.

Regarding claim 1, Marcus teaches a drainage catheter for use in draining body fluids (Fig. 1; Abstract), the drainage catheter comprising: a tubular body including a first tube segment and a second tube segment connected at a curved end portion to form a continuous structure (Fig. 1 shows first and second tube segments, both labeled by reference numeral 12, connected by curved drain portion 17; Col. 4, lines 33 - 45), the curved end portion including an inner surface and an outer surface (as shown in Fig. 1), a lumen extending through the first tube segment, the second tube segment, and the curved end portion of the tubular body (Col. 1, lines 14 - 17), one or more drainage openings formed on the inner surface of the curved end portion (Fig. 1, elements 18), the drainage openings in communication with the lumen to form a passageway for draining body fluids (Col. 4, lines 33 - 45). Marcus further teaches wherein the first and second tube segments each further include depth indicia marked thereon to indicate a depth of the drainage catheter during insertion (Fig. 1, elements 22; Col. 4, line 68 - Col. 5, line 2).
Marcus does not explicitly teach the outer surface of the curved end portion being free of any drainage openings; or a connector including a first branch configured to be coupled to a proximal end of the first tube segment, a second branch configured to be coupled to a proximal end of the second tube segment, a third branch configured to be coupled to a drainage tube, or wherein the depth markers include a first marking pattern at a first step distance in a second marking pattern and a second distance, the first and second marking patterns being different from one another.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curved end portion of Marcus such that the outer surface of the curved end portion is free of any drainage openings, as shown in Sutton. Doing so would be obvious since a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification (See MPEP 2144.06, which relates to Art Recognized Equivalence for the Same Purpose and MPEP 2183, which also relates to Equivalence). In the instant case, Sutton teaches said curved drain portion  allowing for drainage of fluids into the catheter lumen (Col. 4, lines 29 - 32), which is identical in function to the curved drain portion of Marcus (Col. 4, lines 38 - 41).
Marcus and Sutton does not explicitly teach a connector including a first branch configured to be coupled to a proximal end of the first tube segment, a second branch configured to be coupled to a proximal end of the second tube segment, a third branch configured to be coupled to a drainage tube, or wherein the depth markers include a first marking pattern at a first step distance in a second marking pattern and a second distance, the first and second marking patterns being different from one another.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Marcus and Sutton to comprise the T shaped connector and drainage tube of Getsay. Doing so would predictably provide a first branch coupled to a proximal end of the first tube segment, and a second branch coupled to the proximal end of the second tube segment, and a third branch coupled to a drainage tube (Col. 4, lines 58 - 61 indicate how the imperforate section 15 of the device is capable of connecting to an external suction unit). Doing so would be advantageous in creating a continuous loop which would facilitate the removal of material (recognized in Col. 3, lines 51 - 67 of Getsay).
Marcus, Sutton and Getsay still do not disclose wherein the depth markers include a first marking pattern at a first step distance in a second marking pattern and a second distance, the first and second marking patterns being different from one another.
However, Marcus does teach a first pattern indicating a first depth distance (Fig. 1; elements 22; Col. 4, line 68 - Col. 5, line 2).
Further, in the same field of endeavor Sperry teaches a nephrolithotomy cannula (Fig. 4; Abstract) comprising depth markers in the form of multiple different patterns (elements 60 - 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sperry to include depth markers on the catheter of Marcus/Sutton/Getsay to apply depth markers as taught by Sperry. Doing so would thus comprise depth markers including a first pattern indicating a first depth distance as well as a second pattern indicating a second depth distance, the first and second patterns being different from one another. Doing so would allow medical professionals to more precisely control the insertion of the device, and may provide a warning to the physician as to how far the catheter has been inserted. (Paragraphs 55 - 56 of Sperry). 

Regarding claim 2, the combination of Marcus/Sutton/Getsay/Sperry substantially discloses the invention as claimed. Marcus does not explicitly teach the first or second tube segments including a tapered end opposite the curved end portion. Sutton further teaches the second tube segment including a tapered end opposite the curved end portion (Fig. 4, elements 282; Col. 6, lines 23 - 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second tube segments of the catheter to include a tapered end opposite the curved end portion as taught by Sutton. Doing so would be obvious to facilitate advancement of the catheter through the body.

Regarding claim 3, the combination of Marcus/Sutton/Getsay/Sperry substantially discloses the invention as claimed. Marcus further teaches the drainage catheter further including an axis extending through the lumen (inherent). Sutton further teaches a catheter including an axis extending through the lumen wherein the tapered end gradually narrows towards the axis (element 282).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second tube segments of the catheter to include a tapered end opposite the curved end portion such that the tapered end gradually narrows towards the axis as taught by Sutton. Doing so would be obvious to facilitate advancement of the catheter through the body.

Regarding claim 5, the combination of Marcus/Sutton/Getsay/Sperry substantially disclose the invention as claimed.
Marcus further teaches the depth markers marked on the first tube segments mirrors the depth markers on the second tube segment (Fig. 1 shows two instances of marker 22 mirrored between the first and second tube segments).

Regarding claim 7, the combination of Marcus/Sutton/Getsay/Sperry substantially discloses the invention as claimed. Marcus further teaches the inner surface of the curved end portion having a first radius of curvature relative to a transverse axis of the catheter, and wherein the outer surface of the curved end portion has a second radius of curvature relative to the transverse axis, the second radius of curvature being greater than the first radius of 

Regarding claim 8, the combination of Marcus/Sutton/Getsay/Sperry substantially discloses the invention as claimed. Marcus does not explicitly teach comprising at least one radiopaque marker adjacent to the curved end portion.
Sutton further teaches the catheter further comprising at least one radiopaque marker adjacent the curved end portion (Col. 5, line 67 - Col. 6, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Marcus/Sutton/Getsay/Sperry to comprise at least one radiopaque marker adjacent to the curved end portion, as taught by Sutton. Doing so would predictably allow for the visualization of the device using X-Ray.

Regarding claim 9, the combination of Marcus/Sutton/Getsay/Sperry substantially discloses the invention as claimed. Sutton further teaches the radiopaque marker extending from the distal end of the tip to the proximal end of the kink resistant tube (Col. 5, line 67 - Col. 6, line 3) and would thus be aligned with transverse axis (See annotated Fig. 4 [#2] above, the radiopaque marker would extend roughly from element marker 282 to 277).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 

Regarding claim 11, the combination Marcus/Sutton/Getsay/Sperry substantially discloses the invention as claimed. Marcus does not explicitly teach the curved end portion is resilient such that it retains its shape in response to an absence of force. However, Marcus does generally disclose the use of silicone (Col. 1, lines 57 - 61).
	As such, Marcus inherently discloses the curved end portion being resilient such that it retains its shape in response to an absence of force as Applicant discloses the claimed invention may also be made of silicone or polyurethane (Paragraph 27), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
	Furthermore, Sutton more explicitly teaches the curved end portion being resilient such that it retains its shape in response to an absence of force (Fig. 3; Col. 5, lines 39 - 47). It would .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marcus in view of Sutton, Getsay, and Sperry as applied to claim 1 above, and further in view of Mathena (WO 2016/191062 A2), hereinafter Mathena.

Regarding claim 10, the combination of Marcus/Sutton/Getsay/Sperry substantially disclose the invention as claimed.
Marcus does not explicitly teach the use of radiopaque markers in any of the tube segments.
As previously stated, Sutton teaches the catheter further comprising at least one radiopaque marker adjacent the curved end portion (Col. 5, line 67 - Col. 6, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Marcus/Sutton/Getsay/Sperry to comprise at least one radiopaque marker adjacent to the curved end portion, as taught by Sutton. Doing so would predictably allow for the visualization of the device using X-Ray.

In the same field of endeavor as the applicant, Mathena teaches a catheter with a curved section (i.e. sheath; Fig. 4, element 400) comprising radiopaque markers at the distal end and the curved section (elements 412 and 440; Paragraph 38).
It would be obvious to a person of ordinary skill in the art before the effective filling date of the invention to modify the catheter of Marcus/Sutton/Getsay/Sperry to comprise multiple radiopaque markers at the aforementioned positions taught by Mathena to assist in visualization using imaging such as X-Ray, as recognized by Mathena (Paragraph 38). In addition, applying radiopaque markers in this way could also serve to save radiopaque material and to help distinguish between sections of the catheter. Thus, given that Sutton teaches the radiopaque marker present in all three tube sections, it would be obvious to a person of ordinary skill in the art before the effective filling date of the invention that the invention of Marcus/Sutton/Getsay/Sperry as modified by Mathena would comprise radiopaque markers specifically at the distal end (i.e. the second tube section), in the curved end portion, and in the first tube segment as indicated in claim 10.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marcus in view of Sutton, Getsay, and Sperry as applied to claim 1 above, and further in view of Rosetti (US 2008/0009804 A1), hereinafter Rosetti.

Regarding claim 12, the combination of Marcus/Sutton/Getsay/Sperry substantially disclose the invention as claimed. They do not teach the tubular body including a hydrophilic coating layer.
In the same field of endeavor, Rosetti teaches a catheter (Fig. 1, element 14) comprising a hydrophilic coating (Paragraph 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Marcus/Sutton/Getsay/Sperry to incorporate a hydrophilic coating on the tubular body of the catheter taught by Marcus. Doing so would enhance the catheters ability to be advanced through the patient, as recognized by Rosetti (Paragraph 31).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 3, 5, 7 - 9, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Sperry has been introduced to more explicitly read on the limitations of different depth markers of different marking patterns being “at” different depth distances, rather than the depth markers including patterns “indicating” different depth distances.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As such, Examiner believes having different markings for different depth units as taught by Entabi may still read on having different “marking patterns” at a first and second depth distance (e.g. the first marker for each respective unit would be at a first and second depth distance respectively, and would constitute different marking patterns by virtue of having different spacing matching the different depth units).
Applicant’s arguments that the dependent claims are allowable for the same reasons as claim 1 is similarly moot as claim 1 remains rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patterson et al. (US 20050261663 A1) teaches an analogous catheter with all the structure of claim 1 (See Figs. 8 - 11).
Stigall et al. (US 2014/0058251 A1) teaches another catheter with depth indicia.
Christian et al. (US 2006/0009759 A1) teaches an analogous device with much of the structure of Applicant’s invention.
Keeling (US 2014/0228801 A1) teaches an analogous device with much of the structure of Applicant’s invention.
Mulrooney et al. (US 2018/0221649 A1) teaches using different marking patterns.
Bajema et al. (US 2017/0021139 A1) teaches using different marking patterns (Figs. 5 and 6).
O’Neill (US 4,986,279 A) teaches using different marking patterns (Fig. 1)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781